THEA~TORNEYGENERAL
                  OF TEXAS



                       March 17, 1961

Mr. L. D. Ransom         Opinion No. ~~-1016
Administrator
Texaa Real Estate        Re:   Whether a Real Estate Board
 Commission                    Is subject to licensing when
Austin, Texas                  engaged in serving or offer-
                               ing to serve in appraising
                               real estate for others for
Bear Mr. Ransom:               compensation.
     You have requested an opinion from this office to
determine whether real estate boards are subject to real
estate broker's license when engaged in serving or offer-
ing to serve in appraising real estate for others for
compensation.
     It is our understanding from the Information supplied
by your office that a real estate board consists of indivi-
dual real estate brokers who have joined together in an
attempt, generally, to promote and advertise the advantages
to owners or prospective buyers of real estate of dealing
with real estate brokers. Certainly as long as an associa-
tion confines Itself to these activities, it would not be sub-
ject to licensing under the provisions of Article 6573a,
Vernon's Civil Statutes.
     Section 3 of Article 6573a, Vernon's Civil Statutes,
provides as follows:
           "From and after the effective date of
     this Act It shall be unlawful for any person,
     partnership, association or corporation to
     engage in or carry on directly or Indirectly,
     or to advertise or hold himself, Itself, or
     themSdVe8 out as engaging in, or carrying on,
     the business, or to perform any act of a Real
     Estate Broker or a Real Estate Salesman, as
     herein defined, within this State, without first
     obtaining a license as a Real Estate Broker or
     Real Estate Salesman as provided for in this
     Act."
Mr. L. 1).Ransom, Page 2 (~~-1016)


     In determining whether or not a person or partner-
ship or association or corporation is Subject to licens-
ing, an examination must be made of the definitions ln-
eluded within the Act in Section 4 of Article 6573a,
Vernon's Civil Statutes. Subsection (1) of Section 4
provides:
          "The term 'Real Estate Broker' shall mean
     and include any person who, for another or others
     and for compensation or with the Intention or In
     the expectation or upon the promise of receiving
     or collecting compensation:
            . . .

          "(e) Appraises or offers or attempt8 or
     agrees to appraise real estate; . . .'
     It is our opinion that a real estate board is subject
to licensing under the provisions of Article 6573a, Vernon's
Civil Statutes, when it engage8 in or offers to engage in
appraising real estate for others for compensation, Natur-
ally, a determination of whether a real estate board, be it
a group of Individuals or a corporation, Is offering to
appraise or is appraising real estate for compensation is a
fact question.
     The fact that the individual members of the real estate
board are brokers and are the ones actually making the apprai-
sal does not mean that the board can use its facilities to
advertise appraisals as a group action by the board Itself.
The acts of the members are the acts of the board when done
in the name of the real estate board and would subject a real
estate board to licensing.
                    SUMMARY
     A real estate board is required to be licensed
     as a real estate broker under the provisions
     of Article 6573a, Vernon's Civil Statutes, when
     It offers to appraise or actually appraises
     real estate for others for compensation.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas



JCS:ms:mm
                              ByYfi?fSZin+
                                  Assistant
Mr. L. D. Ransom, Page 3 (~~-1016)




APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
J. C. Davis
w. my %X’UggS
Lawrence Hargrove
F. C. Jack Goodman
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Morgan Nesbltt